Dismissed and
Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00451-CV
____________
 
VASHAUN XAVIER SCOTT, Appellant
 
V.
 
ALICIA MAESHUN WILSON-SCOTT, Appellee
 
 

On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 2008-76274
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an attempted appeal from an order of
dismissal for want of prosecution signed May 12, 2009. Appellant also challenged
the denial of his indigent status. On September 24, 2009, this court ruled that
appellant is entitled to appeal without the advance payment of costs. We
ordered the Harris County District Clerk to file a complete clerk’s record
containing the contents listed in Texas Rule of Appellate Procedure 34.5(a),
without advance payment of costs, on or before October 23, 2009.
On October 27, 2009, the clerk’s record was filed. The record
does not contain a notice of appeal from the May 12, 2009, dismissal order.
Appellant filed a notice of appeal on May 8, 2009, stating he was appealing the
March 26, 2009, order denying his pauper’s oath. This notice of appeal is
premature and may be effective to appeal the final judgment. See Tex. R.
App. P. 27.1. A notice of appeal must state the date of the judgment or order
being appealed, however. See Tex. R. App. P. 26.1(d)(2). Appellant’s
notice of appeal is defective to appeal the final judgment in this case.
Accordingly, on November 5, 2009, this court ordered appellant
to file an amended notice of appeal stating he is appealing the May 12, 2009,
final judgment on or before November 23, 2009. Appellant filed no response.
Therefore, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c).
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.